DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 06/03/22.
a. No claims have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Contavalli et al. (US 2018/0212886, “Contavalli”) in view of Ghani et al. (US 6,215,769, “Ghani”).
Regarding claim 1, Contavalli discloses a network computing device comprising one or more processors configured to:
- receive data packets for transmission to one or more network nodes of a network according to a traffic shaping policy, wherein the data packets comprise a first data packet (See 910 & 930 fig.9, receiving data packets from a remote computing device and determine a transmission time based on rate limit policy associated with the received data packets; See ¶.20, achieve scalable traffic shaping per packet by enqueueing packet identifiers associated with the packet in a single, time-indexed data structure according to the timestamp);
- generate and store a first confirmation token for the first data packet in a time-indexed data structure (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message. The method also includes determining that a time indexed in the time-indexed data structure has been reached and transmitting over a network interface card of the network device a packet acknowledgement message associated with an identifier stored in the time-indexed data structure at a position associated with the reached time);
- transmit the first data packet to the one or more network nodes (See 115 fig.7A-C and ¶.75; the scheduler has processed the packets P1A2 and P1B2 from the socket buffer 705 and 710, respectively, to determine a transmission time for each packet …based on determining the time indexed for packet P1A1 and packet P1B1 has been reached, the scheduler executes instructions to forward packets P1A1 and P1B1 to the network interface card for transmission).
Contavalli discloses the method of dequeuing (See ¶.21, the network device and method further achieve scalable traffic shaping per packet by dequeuing the packet as quickly as possible when the deadline for transmission, as identified in the timestamp, has passed and delivering a completion message to the packet source enabling new packets to be transmitted; See ¶.52, Once a slot in the timing wheel 130 becomes older than now the elements in the slot may be dequeued and prepared for transmission), but does not explicitly disclose what Ghani discloses,
- dequeue the first confirmation token for the first data packet, wherein dequeuing the first confirmation token causes the network computing device to receive an additional data packet for transmission (Ghani, See Fig.6 and col.11, ln.21-28, In FIG. 6, it is assumed that queue objects exist for enqueing or dequeuing ACK packets, and that a running count of the number of buffered ACK packets is kept, e.g., num_ACK. In case of link-layer congestion and/or a non-empty ACK buffer, an incoming ACK packet is stored in the buffer. The buffered ACK packets are kept in the buffer and can only be sent out appropriately by the data packet departure method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “dequeuing the first confirmation token for the first data packet, wherein dequeuing the first confirmation token causes the network computing device to receive an additional data packet for transmission” as taught by Ghani into the system of Contavalli, so that it provides a way for incoming ACK packet to be stored in the buffer (Ghani, See, col.11, ln.21-28).

Regarding claim 2, Contavalli discloses “the one or more processors are further configured to generate and store the first confirmation token before transmitting the data packet to the one or more network nodes (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message).”

Regarding claim 3, Contavalli discloses “the received data packets comprise a second data packet; and wherein the one or more processors are further configured to: transmit the second data packet to the one or more network nodes; and after the second data packet is transmitted (See 115 fig.7A-C and ¶.75; the scheduler has processed the packets P1A2 and P1B2 from the socket buffer 705 and 710, respectively, to determine a transmission time for each packet …based on determining the time indexed for packet P1A1 and packet P1B1 has been reached, the scheduler executes instructions to forward packets P1A1 and P1B1 to the network interface card for transmission), generate and store a second confirmation token for the second data packet in the time-indexed data structure (See 920, 940 & 960 fig.9, generating a packet ACK message …storing an identifier associated with the packet acknowledgement message packet in a time-indexed data structure at a position in the time-indexed data structure associated with the transmission time determined for the packet acknowledgement message).”

Regarding claim 7, Contavalli discloses “maintain a current time, and generate a timestamp for the first confirmation token; and wherein the traffic shaping policy specifies dequeuing the first confirmation token when the timestamp meets or exceeds the current time (See ¶.43, a time stamp of zero (e.g., transmission time is now) or any value smaller than now. For example, a packet identifier with a time stamp of zero will be transmitted immediately).”

Regarding claim 8, Contavalli discloses “the received data packets are received from a plurality of applications running on the network computing device (See 150a-c fig.1 and ¶.46, a plurality of applications); and wherein the one or more processors are further configured to dequeue the first -23-GOOGLE 3.OF-3187 confirmation token according to the traffic shaping policy, wherein the traffic shaping policy prioritizes transmission of data packets from a first application of the plurality of applications over data packets from a second application of the plurality of applications (See ¶.52, once a slot in the timing wheel becomes older than now the elements in the slot may be dequeued and prepared for transmission).”

Regarding claim 9. Contavalli discloses “the plurality of applications running on the network computing device comprise at least one application executing on a virtual machine running on the network computing device (See 200a fig.2A, virtual machine 1 & 2).”

Regarding claim 10, Contavalli discloses “wherein the one or more processors are coupled to a network interface controller, and wherein the one or more processors are further configured to transmit the first data packet to the one or more network nodes using the network interface controller (See 1020 fig.10, network interface controller).”

Regarding claim 11, Contavalli discloses “wherein the network interface controller is a programmable network interface controller (See ¶.37, the NIC of the hardware can have configuration similar to that of the network interface controller or the network interface card as shown in FIG. 10. In some implementations, the real OS has a protocol stack 225 (e.g., TCP stack) and has a software application running on the real OS 220. Each of the containers, (e.g., container 1 and container 2 can host a variety of applications, e.g., software applications 241 and 242. The server 200b may be a file server, application server, web server, proxy server, appliance, network appliance, gateway, gateway server, virtualization server, deployment server, SSL VPN server, or firewall).”

Regarding claim 12, it is a system claim corresponding to the device claim 1, except the limitations “a plurality of network nodes comprising a first network node and a second network node, wherein: the first network node is configured to receive data packets from the second network node (See 750 fig.1, network nodes)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 13, 14, 18, and 19, they are claims corresponding to claims 2, 3, 7, & 8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 20, it is a method claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 4-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 8-10, applicant argues that Ghani fails to disclose “wherein dequeuing the first confirmation token causes the network computing device to receive an additional data packet for transmission.”
In reply, applicant’s specification defines that “dequeuing is for an additional data packet for transmission” as described in para.[0006]. In computer science, dequeuing means “to remove from a queue” and therefore, the buffer space is free to enqueue or receive additional new data packets to be transmitted later.
The limitations “dequeue the first confirmation token for the first data packet, wherein dequeuing the first confirmation token causes the network computing device to receive an additional data packet for transmission” explicitly read on:
[Fig.6 and col.11, lns.21-28] of Ghani discloses “it is assumed that queue objects exist for enqueing or dequeuing ACK packets, and that a running count of the number of buffered ACK packets is kept. In case of link-layer congestion and/or a non-empty ACK buffer, an incoming ACK packet is stored in the buffer. [emphasis added].
Therefore, ordinary skill in the art applies the method of “dequeuing the first confirmation token causes the network computing device to receive an additional data packet for transmission” in order to empty the buffer by dequeuing to receive additional data packets to be transmitted later. Therefore, the examiner disagrees respectfully.

                                                                    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411